In a proceeding to enforce a money judgment, nonparty witness Fay Green appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered July 6, 1983, which denied her motion pursuant CPLR 5240 for a protective order limiting the scope of a subpoena duces tecum. H Order modified by adding thereto a provision granting appellant’s motion to the extent of limiting the examination and the documents to be produced thereat to the period subsequent to April 30, 1979. As so modified, order affirmed, with costs to appellant. The examination shall proceed at the Dutchess County Courthouse on a date and at a time to be specified in a notice of not less than 10 days to be served by plaintiff or at such time and place as the parties may agree. Ü Under the facts of this case, the examination and document production should encompass only the period commencing with the month and year in which appellant’s husband, Hyman Green, one of the judgment debtors, made the personal guarantee upon which the judgment against him was based (see CPLR 5223; Gorea v Pinsky, 50 AD2d 713; Siemens & Halske, Gmbh. v Gres, 77 Misc 2d 745, affd 43 AD2d 1021). Titone, J. P., Rubin, Boyers and Fiber, JJ., concur.